          MEMO
          Case     ENDORSED Document 54 Filed 01/06/21 Page 1 of 2
               1:19-cr-00164-ALC




                                         bjacobs@maglaw.com
                                             212-880-9536


                                         January 5, 2021


BY ECF AND EMAIL

The Honorable Andrew L. Carter, Jr.                                                    1/6/21
United States District Judge
United States Courthouse
40 Foley Square, Room 435
New York, New York 10007

       Re:     United States v. Robert Alexander, 19 Cr. 164 (ALC)

Dear Judge Carter:

        On behalf of Robert Alexander, I respectfully submit this letter to request that Mr.
Alexander be permitted to travel to Memphis, Tennessee from January 12-15, 2021, and to
Gulfport, Mississippi from January 15-17, 2021. The Government and the Pretrial Services
Office for the Southern District of New York do not object to this request. The conditions of Mr.
Alexander’s pretrial release currently restrict his travel to the Southern District of New York, the
Eastern District of New York, and the District of New Jersey. He intends to fly to Memphis on
January 12, 2021 to attend meetings relating to a potential business opportunity. Mr. Alexander
will be accompanied by Peter Gleason, his counsel in SEC v. Alexander, 19-CV-1161 (JPC),
during all of these meetings in Memphis. Accordingly, Mr. Alexander needs permission to
travel to the Western District of Tennessee during the period from January 12-15, 2021.

      Next, Mr. Alexander intends to drive from Memphis to Gulfport on January 15, 2021 to
meet with various individuals in connection with preparing his defense in SEC v. Alexander. Mr.
Alexander will likewise be accompanied by Mr. Gleason during all of these meetings in
Gulfport. Thus, Mr. Alexander needs permission to travel from the Western District of
Tennessee to the Southern District of Mississippi, and all points in between, on January 15-17,
2021.

       Mr. Alexander’s return flight is from New Orleans, Louisiana to Newark, New Jersey on
January 17, 2021. This return flight has a connection in Houston, Texas. Therefore, Mr.
          Case 1:19-cr-00164-ALC Document 54 Filed 01/06/21 Page 2 of 2




Hon. Andrew L. Carter, Jr.
January 5, 2021
Page 2 of 2
Alexander needs permission to travel from the Southern District of Mississippi to the District of
New Jersey, and all points in between, on January 17, 2021.

       On behalf of Mr. Alexander, I thank the Court for its consideration of this request.

                                             Respectfully submitted,
                                                    /s
                                             Brian A. Jacobs

cc:    Assistant U.S. Attorney Elisha Kobre (by ECF and Email)
       Assistant U.S. Attorney Margaret Graham (by ECF and Email)
       Courtney M. DeFeo, U.S. Pretrial Services Office, Southern District of New York (by
       Email)

                 The application is GRANTED.
                 So Ordered.


                                                                  1/6/21
